DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claim 30 is objected to because of the following informalities:  
In Claim 30, “wherein the second active pattern is electrically connected to a gate electrode of the second transistor through a first connector, and wherein a second active pattern is made of” (Page 3) should read “wherein a second active pattern is electrically connected to a gate electrode of the second transistor through a first connector, and wherein the second active pattern is made of”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0102303 A1 to Kim (hereinafter "Kim") in view of U.S. Patent Application Publication 2015/0053935 A1 to Gupta et al. (hereinafter "Gupta").
Regarding Claims 30, Kim teaches an organic light emitting display device comprising: a first supply voltage line (Fig. 1; Para. 31-41 of Kim; driving voltage line PL); a second supply voltage line (Fig. 1; Para. 31-41 of Kim; econd power supply voltage ELVSS); an organic light emitting diode (Fig. 1; Para. 31-41 of Kim; OLED); a first transistor, a second transistor, and a third transistor electrically connected in series between the first supply voltage line and the second supply voltage line (Fig. 1; Para. 31-41 of Kim; T5… T1… T6), wherein the first transistor includes a first portion of a first active pattern made of a first semiconductor material, the second transistor includes a second portion of the first active pattern, and the third transistor includes a third portion of the first active pattern (Fig. 2; Para. 42-52 of Kim; thin film transistors T1 to T6 are formed along an active layer 112); and a capacitor electrically connected to the gate electrode of the second transistor (Fig. 1; Para. 31-41 of Kim; capacitor Cst), wherein a second active pattern is electrically connected to a gate electrode of the second transistor through a first connector, and wherein the second active pattern is electrically connected to the first active pattern through a second connector (Fig. 2; Para. 42-52 of Kim; driving thin film transistor T1 includes a gate electrode G1, a source electrode S1, and a drain electrode D1. The source electrode S1 corresponds to a doped source region in the active layer. The drain electrode D1 corresponds to a doped drain region in the active layer. The gate electrode G1 overlaps the channel region. The gate electrode G1 is connected to the first electrode Cst1 of the capacitor Cst, the drain electrode D3 of the compensation thin film transistor T3, and the drain electrode D4 of the initialization thin film transistor T4, through contact holes 41 and 42 by a second connection member 130).
Kim does not explicitly disclose that the second active pattern is made of a second semiconductor material that is different from the first semiconductor material.
However, Gupta teaches that a second active pattern is made of a second semiconductor material that is different from a first semiconductor material (Figs. 3-5; Para. 30-47 of Gupta; channel region (active region) in some thin-film transistors on display 14 is formed from silicon (e.g., silicon such as polysilicon deposited using a low temperature process, sometimes referred to as LTPS or low-temperature polysilicon) and the channel region in other thin-film transistors on display 14 is formed from a semiconducting oxide material… transistor 30-1 is a silicon transistor, transistor 30-2 is an oxide transistor, and transistor 28 is an oxide transistor).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the second active pattern is made of a second semiconductor material that is different from the first semiconductor material using the teachings of Gupta in order to modify the device taught by Kim. The motivation to combine these analogous arts would have been to provide improved electronic device displays that (Para. 7 of Gupta).


Allowable Subject Matter
Claims 21-29 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 08/26/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 21 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest an organic light emitting display device comprising; a first supply voltage line; a second supply voltage line; an organic light emitting diode; a first transistor, a second transistor, and a third transistor electrically connected in series between the first supply voltage line and the second supply voltage line, wherein the first transistor includes a first portion of a first active pattern made of a first semiconductor material, the second transistor includes a second portion of the first active pattern, and the third transistor includes a third portion of the first active pattern; a fourth transistor electrically connected between a data line and a first electrode of the second transistor; wherein the fourth transistor includes a fourth portion of the first active pattern; a fifth transistor electrically connected between a gate electrode of the second transistor and a second electrode of the second transistor, wherein the fifth transistor includes a first portion of a second active pattern made of a second semiconductor material that is different from the first semiconductor material; and a capacitor electrically connected to the gate electrode of the second transistor, wherein the second active pattern is electrically connected to the gate electrode of the second transistor through a first connector, and wherein the second active pattern is electrically connected to the first active pattern through a second connector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622